                        Case
                        Case4:20-cv-06117-JSW
                             4:20-cv-06117-JSW Document
                                               Document31
                                                        6 Filed
                                                          Filed08/31/20
                                                                12/17/20 Page
                                                                         Page11of
                                                                               of11
AO 120 (Rev. 08/10)

                             Mail Stop 8                                                                           REPORT ON THE
TO:
          Director of the U.S. Patent and Trademark Office                                                 FILING OR DETERMINATION OF AN
                            P.O. Box 1450                                                                  ACTION REGARDING A PATENT OR
                     Alexandria, VA 22313-1450                                                                       TRADEMARK

                  In Compliance with 35 U.S.C. § 290 and/or 15 U.S.C. § 1116 you are hereby advised that a court action has been
          filed in the U.S. District Court                   Northern District of California                            on the following
      G Trademarks or         G
                              ✔ Patents.    (   G   the patent action involves 35 U.S.C. § 292.):

DOCKET NO.                        DATE FILED                        U.S. DISTRICT COURT
  20-cv-6117-JSW                           8/31/2020                                                          Northern District of California
PLAINTIFF                                                                             DEFENDANT
                                                                                           Topcon Position Systems, Inc.
 Aperture Net LLC


        PATENT OR                      DATE OF PATENT
                                                                                                            HOLDER OF PATENT OR TRADEMARK
      TRADEMARK NO.                    OR TRADEMARK
1 6,711,204                                3/23/2004                        Aperture Net LLC

2

3

4

5


                                In the above—entitled case, the following patent(s)/ trademark(s) have been included:
DATE INCLUDED                     INCLUDED BY
                                                         G
                                                     Amendment                                   G    Answer        G   Cross Bill    G   Other Pleading
        PATENT OR                      DATE OF PATENT
                                                                                                            HOLDER OF PATENT OR TRADEMARK
      TRADEMARK NO.                    OR TRADEMARK
1

2

3

4

5


                      In the above—entitled case, the following decision has been rendered or judgement issued:
DECISION/JUDGEMENT
 Notice of Dismissal




                                                                          A   ICT E S D I ST R
CLERK                                                        (BY) DEPUTY
                                                                       ST   CLERKT                                                      DATE
                                                                     D
                                                                                                           Susan Y. Soong
                                                                                                 CO
                                                                       E
                                                                      IT




                                                                                                     UR




Susan Soong
                                                                     UN




                                                                                                                                                12/17/2020
                                                                                                      T
                                                                     NORT




                                                                                                     NIA
                                                                                                 OR
                                                                      HE




                                                                                                 IF




                                                                            N                    L
                                                                            R




                                                                                  A
Copy 1—Upon initiation of action, mail this copy to Director Copy
                                                               DI
                                                                  S T R I 3—Upon
                                                                          CT O
                                                                               FC   termination of action, mail this copy to Director
Copy 2—Upon filing document adding patent(s), mail this copy to Director Copy 4—Case file copy
